NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
PATRICK H. OGUMA,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. "
2012-3053 ~
Petition for review of the Merit Systems Protection
Board in case no. SF3443110113-I-1.
ON MOTION
ORDER
The Merit Systems Protection Board moves out of
time for an extension of time, until Apri1 24, 2012, to file
its response brief.
Upon consideration thereof
IT ls ORDERE1;) THAT:

OGUN[A V. MSPB 2
The motion is granted The Board’s response brief is
due on or before Apri1 24, 2012.
FoR TI~1E CoURT
APR 1 9 mm /S/ Jan H0rba1y
Date J an Horba1y
C1erk 4 .
ccc Patrick H. Oguma
Lindsey Schreckengost, Esq.
D
S2 1 U.S. C0UH1EilliEEPPEALS FOB
`fHE FEDEHAL C|RCUl`|'
APR 18ZU1Z
. JAN HOHBAl.¥
CLERK